Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 1/20/2021 have been considered by the examiner.
Allowable Subject Matter
Claim(s) 1-4 and 6-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, alone or in combination, do not disclose the following claim limitations:
“a controller configured to generate pulse control signals to be applied to the first and second switch elements according to a driving mode of the first and second light emitters and configured to control a switching operation of the first and second switches according to the generated pulse control signals, 
wherein the first output voltage is greater than the input voltage, and the second output voltage is smaller than the first output voltage and the input voltage, 
wherein the driving mode comprises: 
a first driving mode in which both the first and second light emitters are turned on; 
a second driving mode in which the first light emitter is turned on and the second light emitter is turned off, and 
a third driving mode in which the first light emitter is turned off and the second light emitter is turned on.”, in combination with remaining limitations of claim 1; (claim(s) 2-4 and 6 is/are allowed as depending therefrom).
“a switch disposed between the battery part and the DC-DC converter and connecting between the DC-DC converter and any one of the first and second batteries, 
wherein the DC-DC converter comprises: 
a boost converter disposed between the battery part and the first light emitter and configured to boost the applied input voltage according to a switching operation of a first switch element to output the first output voltage; and 
a buck converter disposed between an output terminal of the boost converter and the second light emitter, output the second output voltage by stepping down the applied input voltage or the first output voltage output through the boost converter according to a switching operation of a second switch element, 
a third switching element disposed between an input terminal of the boost converter and an output terminal of the second light emitter, and configured to selectively perform a turn-on operation according to the driving mode to connect the output terminal of the second light emitter to the input terminal of the boost converter.”, in combination with remaining limitations of claim 7; (claim(s) 8-10 is/are allowed as depending therefrom).
“a third switching element disposed between an input terminal of the first converter to which the input voltage is applied and an output terminal of the second light emitter; and 
a controller configured to generate pulse control signals to be applied to the first and second switch elements according to a driving mode of the first and second light emitters and configured to control a switching operation of the first and second switches according to the generated pulse control signals, 
wherein the first output voltage is greater than the input voltage, and the second output voltage is smaller than the first output voltage and the input voltage.”, in combination with remaining limitations of claim 11; (claim(s) 12-15 is/are allowed as depending therefrom).

Closest Prior Art:
Kaminaga (JP 2007-189004; see International Search Report) discloses a DC power supply with two LED strings and two converters. However, Kaminaga does not disclose the limitations related to: three different driving modes in claim 1; the buck-boost circuit and third switching element of claim 7; and, a third switch element between the first and second converters.
Hinrichs et al. (US 20200359481 A1) discloses a DC power supply comprising a buck and a boost converter coupled to an LED string. However, does not disclose the limitations related to: three different driving modes in claim 1; the third switching element of claim 7; and, a third switch element between the first and second converters.
Kasai et al. (US 7863845 B2) discloses two batteries coupled to two-step down circuits via two switches. However, Kasai does not disclose first and second light emitters and the limitations related to: three different driving modes in claim 1; the third switching element of claim 7; and, a third switch element between the first and second converters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844